Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “reduce” in claim 1 is a relative term which renders the claim indefinite. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims do not provide a standard against which the claimed reduction is measured.  It is unclear if the reduction is based on a coating of base composition alone, a coating of a base composition with some standard secondary oxide, or some other coating.  For the purpose of examination, any diffusion gradient or reaction gradient will meet the claimed limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (Krause, 2ZrO2.Y2O3 Thermal Barrier Coatings Resistant to Degradation by Molten CMAS: Part I, Optical Basicity Considerations and Processing, J. Am. Ceram. Soc., 97 [12], (2014), pg. 3943-3949) in view of Lee (US20100136349).  Claim 1 evidenced by Krause 2 (Krause 2, 2ZrO2.Y2O3 Thermal Barrier Coatings Resistant to Degradation by Molten CMAS: Part II, Interactions with Sand and Fly Ash, J. Am. Ceram. Soc., 97 [12], (2014), pg. 3950-3957).
Regarding Claims 1 and 8, Krause teaches a method comprising: predicting a composition of active components of calcium-magnesium-aluminum-silicate (CMAS) to be encountered by a high temperature mechanical system during use of the high temperature mechanical system (CMAS is introduced in the form of airborne sand or volcanic ash in aircraft engines, and in the form of fly ash… in power-generation engines, pg. 3943 col. 1) wherein the composition of active components of CMAS comprises a relative molar composition of at least two of calcium oxide, magnesium oxide, aluminum oxide, or silicon oxide (Fig. 2); selecting a composition of a CMAS-resistant barrier coating layer based at least in part on the predicted composition of active components of CMAS (general quantitative basis form a chemical stand-point for initial screening of future TBC compositions that could be resistant to different types of CMASs, pg. 3944 col. 1; It can be seen from Table III that among TBCs the pyrochlore rare-earth zirconates RE2Zr2O7(RE=Gd, Nd,La) have the largest DΛ, indicating that they would be most reactive with both types of CMAS, pg. 3945 bottom of col. 1); wherein the CMAS-resistant barrier coating layer comprises: a base composition (Zirconia); at least one secondary oxide (Gadolinium Oxide) selected based on the predicted composition of active components of CMAS to prevent a diffusion of the active components of CMAS into the CMAS-resistant barrier coating layer (block further penetration, pg. 3943 col. 2 1st full para.; seal the TBC against further CMAS penetration, II. 1st para.), wherein the at least one secondary oxide comprises an oxide of a trivalent element (rare-earth zirconates…indicating that they would be most reactive with both types of CMAS studied here, pg. 3945 col. 1).
Krause does not explicitly teach a thickness of the penetration in the sealing such that the sealing provides a diffusion gradient into the CMAS-resistant barrier coating layer; however, Krause 2 is cited as evidence that the sealing of Krause has a thickness of the penetration. Krause 2 teaches sealing with molten sand-CMAS penetration in 2ZrO2.Y2O3 at a penetration depth of 20 microns and with fly-ash-CMAS penetration at a depth of 50 microns (pg. 3952 col. 2 last para., pg. 3954 col. 1 last para.), i.e. a reduced diffusion gradient.
	Krause teaches various oxides (Table I) and compositions (Table III). Krause does not explicitly teach wherein the CMAS-resistant barrier coating layer comprises greater than 0 mol. % and less than about 7 mol. % of the at least one secondary oxide; however, Lee teaches rare earth oxide stabilized zirconia having secondary oxides with a mol percent within the claimed range ([0055-0057]) suitable for improved resistance to CMAS degradation ([0055]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Krause to include oxide stabilized compositions having secondary oxides with mol percentages as taught in Lee because they are known CMAS resistant barrier coatings in the art and for the benefit of achieving improved resistance to CMAS degradation.
Regarding Claims 11-12 and 14,  Krause teaches plasma spraying a TBC of a thickness within the claimed range onto a bond layer over a substrate of a high temperature mechanical system (TBC’s of ~350 um thickness were APS-deposited either on bond-coated “button” substrates, pg. 3946 col. 1; abstract).
Regarding Claim 13, Krause does not explicitly teach multiple barrier coating layers; however, Lee teaches a multi-layer thermal barrier coating wherein each layer provides a desirable function (first layer may provide high thermal-cycling resistance, the second layer may provide low thermal conductivity and the third layer may provide at least one of erosion resistance and CMAS degradation resistance, [0008]). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include a multiple layer system, as taught in Lee, in order to obtain a barrier coating having a desirable function.
Regarding Claim 15, Krause teaches wherein predicting the composition of CMAS to be encountered comprises referencing CMAS composition information based on an intended geographical location of operation (desert sand, pg. 3945 col. 1, Fig. 2).

Claim(s) 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (Krause, 2ZrO2.Y2O3 Thermal Barrier Coatings Resistant to Degradation by Molten CMAS: Part I, Optical Basicity Considerations and Processing, J. Am. Ceram. Soc., 97 [12], (2014), pg. 3943-3949) in view of Lee (US20100136349) as applied to claims 1, 8, and 11-15 above, and further in view of Ndamka (Ndamka, Microstructural Damage of Thermal Barrier Coatings Due to CMAS Attack, Thesis, School of Applied Sciences Surface Engineering and Nanotechnology Institute, Cranfield University, 2013, pg. 1-300).
Regarding Claim 2, Krause teaches predicting an optical basicity of the CMAS (II. Optical Basicity).  Krause teaches other references which have used related calculations to describe similar behavior, including acidity and basicity, and ratios of (Ca+Mg):Si (Jones and Williams have used acidity… Other researchers have also observed this trend, and have attributed the instability of rare-earth oxides in the presence of acidic oxide melts, to their high basicity. Levi et al. have used (Ca+Mg):Si ratios in the CMAS and the reaction products to analyze TBC/CMAS interactions, pg. 3944 col. 2).   Krause does not explicitly teach a basicity index as claimed; however, Basicity Index is a known concept in the art for evaluating CMAS degradation and thermal barrier coating systems (modify the concept of Basicity Index and adopt it in ceramic chemistry in order to investigate the effect of environmental dusts ingested by a gas turbine engine on thermal barrier coating systems, Ndamka, pg. 95, pg. 91 Equation 12).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include calculations of Basicity Index, as taught in Ndamka, because it is a known concept in the art for evaluating CMAS degradation and thermal barrier coating systems in the art and one of ordinary skill in the art would have had a reasonable expectation of success in using a Basicity Index calculation, as in Ndamka.
	Regarding Claim 5, Ndamka teaches a CMAS Basicity Index in the range of less than 1.8 to above 2.2 (iii last para.).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include CMAS having a Basicity Index, as taught in Ndamka, because Ndamka teaches they are the Basicity Index measurements of compositions across the world, and one of ordinary skill in the art would have had a reasonable expectation of success in using the coatings of the combined references in the presence of known CMAS compositions. 
	Lee teaches trivalent and tetravalent doping elements ([0055-0057]).
Regarding Claim 6, Krause teaches both basic and acidic compositions (e.g. Gd2Zr2O7 and Sc2Si2O7, Table III).

Claim(s) 3-4, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (Krause, 2ZrO2.Y2O3 Thermal Barrier Coatings Resistant to Degradation by Molten CMAS: Part I, Optical Basicity Considerations and Processing, J. Am. Ceram. Soc., 97 [12], (2014), pg. 3943-3949) in view of Lee (US20100136349) and Ndamka (Ndamka, Microstructural Damage of Thermal Barrier Coatings Due to CMAS Attack, Thesis, School of Applied Sciences Surface Engineering and Nanotechnology Institute, Cranfield University, 2013, pg. 1-300) as applied to claims 2 and 5-6 above, and further in view of Spitsberg (US 2006/0280954).
	Regarding Claims 3-4, 7, and 9-10, Ndamka teaches a CMAS Basicity Index in the range of less than 1.8 to above 2.2 (iii last para.).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include CMAS having a Basicity Index, as taught in Ndamka, because Ndamka teaches they are the Basicity Index measurements of compositions across the world, and one of ordinary skill in the art would have had a reasonable expectation of success in using the coatings of the combined references in the presence of known CMAS compositions. 
	Krause teaches various oxides (Table I) and compositions (Table III). Krause teaches both basic and acidic compositions (e.g. Gd2Zr2O7 and Sc2Si2O7, Table III). Lee teaches rare earth oxide stabilized zirconia having secondary oxides with a mol percent within the claimed range ([0055-0057]) suitable for improved resistance to CMAS degradation ([0055]).  Lee teaches the same rare earth elements are also useful when present as rare earth silicates ([0045]).
Lee teaches trivalent and tetravalent doping elements ([0055-0057]). Lee does not explicitly teach a divalent element; however, calcia is a known dopant for silicate based protective coatings in the art (alkaline earth metal silicates such as calcium silicates, barium silicates, strontium silicates, etc., or combinations thereof…somewhat resistant to environmental attack, Spitsberg, [0026]).  It would have been prima facie obvious to one of ordinary skill in the art to modify the dopants of the combined references to include divalent dopants, as taught in Spitsberg, because they are known dopants in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the barrier coating of the combined references with known dopants, as taught in Spitsberg.
Response to Arguments
Applicant’s arguments, see amendment, filed 9/2/2022, with respect to the Section 112 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's other arguments filed 9/2/2022 have been fully considered but they are not persuasive.  
Applicant argues Krause in view of Lee fails to disclose or suggest a CMAS-resistant barrier coating layer that includes "at least one secondary oxide selected based on [a] predicted composition of active components of CMAS" to reduce at least one of "a diffusion gradient of the active components of CMAS into the CMAS- resistant barrier coating layer" or "a reaction gradient of the active components of CMAS with the base composition of the CMAS-resistant barrier coating layer," as recited in amended claim 1.  Applicant argues Krause describes forming a physical barrier that is independent of a concentration-based gradient. Applicant argues Krause only describes adding a dopant to react with components of CMAS to form a sealed layer, rather than reduce a reaction or diffusion gradient through selection of secondary oxides.  Applicant argues the various compositions of Lee are directed toward lowering thermal conductivity, and the only CMAS resistance described by Lee involves reaction to form a sealing layer.  In response to applicant’s argument, Krause 2 is cited as evidence that the sealing of Krause has a thickness of the penetration. Krause 2 teaches sealing with molten sand-CMAS penetration in 2ZrO2.Y2O3 at a penetration depth of 20 microns and with fly-ash-CMAS penetration at a depth of 50 microns (pg. 3952 col. 2 last para., pg. 3954 col. 1 last para.), i.e. a reduced diffusion gradient.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712